Exhibit 10.3

EXECUTION VERSION

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of July 20, 2015, is entered
into by and among Pinnacle Entertainment, Inc., a Delaware corporation
(“Pinnacle”), and Peter M. Carlino (“Mr. Carlino”) and the Carlino Family Trust
(each a “Shareholder” and collectively the “Shareholders”). Capitalized terms
used but not defined herein have the meanings assigned to them in that certain
Agreement and Plan of Merger, dated as of the date of this Agreement (the
“Merger Agreement”), by and among Gaming and Leisure Properties, Inc., a
Pennsylvania corporation (“GLPI”), Gold Merger Sub, LLC, a Delaware limited
liability company and a wholly-owned subsidiary of GLPI (“Merger Sub”), and
Pinnacle.

RECITALS

WHEREAS, as of the date hereof, the Shareholders collectively are the record
and/or beneficial owners (as defined in Rule 13d-3 under the Exchange Act) of
14,226,338 shares of common stock with par value $0.01 of GLPI (the “Shares”)
(all such Shares which are outstanding as of the date hereof and which may
hereafter be acquired, whether by purchase, transfer, assignment, gift, stock
dividend, distribution, stock split, split-up, combination, merger,
consolidation, reorganization, recapitalization, combination or otherwise, but
excluding any Shares sold or transferred on or after the date hereof in
compliance with Section 1.3(b), being referred to herein as the “Subject
Shares”), which shares represent approximately 12.1% of the outstanding voting
power in GLPI;

WHEREAS, concurrently with the execution and delivery of this Agreement, GLPI,
Merger Sub and Pinnacle are entering into the Merger Agreement, a copy of which
has been made available to each Shareholder, which provides for, among other
things, the merger of Pinnacle with and into Merger Sub with Merger Sub
surviving such merger (the “Merger”), upon the terms and subject to the
conditions set forth therein;

WHEREAS, as a condition to Pinnacle’s willingness to enter into the Merger
Agreement, Pinnacle has required that each Shareholder, and in order to induce
Pinnacle to enter into the Merger Agreement, each Shareholder has agreed to,
enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

AGREEMENTS OF THE SHAREHOLDERS

1.1 Voting of Subject Shares. Each Shareholder irrevocably and unconditionally
agrees that, from the date hereof until the earlier of (i) the time that the
Parent Shareholder Approval has been obtained and (ii) termination of this
Agreement in accordance with Section 4.2, it shall at any meeting at which the
approval of the Share Issuance (as defined in the Merger Agreement) is to be
voted upon (whether annual or special and whether or not an adjourned or
postponed meeting) (each, a “GLPI Shareholders Meeting”):

(a) be present, in person or represented by proxy, or otherwise cause its
Subject Shares to be counted for purposes of determining the presence of a
quorum at such meeting (to the fullest extent that such Subject Shares may be
counted for quorum purposes under applicable Law);



--------------------------------------------------------------------------------

(b) vote (or cause to be voted) with respect to all of its Subject Shares to the
fullest extent that such Subject Shares are entitled to be voted at the time of
any vote: (i) in favor of (1) approving the issuance of GLPI common stock to the
stockholders of Pinnacle as Merger Consideration pursuant to the terms and
conditions of the Merger Agreement, (2) without limitation of the preceding
clause (1), the approval of any proposal to adjourn or postpone the GLPI
Shareholders Meeting to a later date in order to solicit additional proxies in
favor of the issuance of GLPI common stock if there are not sufficient votes for
adoption of a resolution on issuance of GLPI common stock to the stockholders of
Pinnacle as Merger Consideration pursuant to the terms and conditions of the
Merger Agreement on the date on which the GLPI Shareholders Meeting is held and
(3) any other matter that would be reasonably expected to be in furtherance
thereof submitted for a vote of GLPI’s shareholders and (ii) against any action
that would reasonably be expected to prevent, impede, materially delay or
materially impair the ability of Parent or Merger Sub to consummate the Merger.

1.2 Certain Covenants of the Shareholders.

(a) Each Shareholder hereby covenants and agrees as follows: Such Shareholder
has not, except for this Agreement, (a) entered into, and shall not enter into
any voting agreement or voting trust with respect to its Subject Shares with
respect to any of the matters described in Section 1.1(b) (the “Section 1.1(b)
Matters”), (b) granted, and shall not grant a proxy, consent or power of
attorney with respect to its Subject Shares with respect to any of the
Section 1.1(b) Matters, or (c) taken, and shall not take any action that would
make any representation or warranty of the Shareholders contained herein untrue
or incorrect or have the effect of preventing or disabling the Shareholders from
performing any of their obligations under this Agreement.

(b) Notwithstanding anything in this Agreement to the contrary, except as
specifically set forth in this Agreement, each Shareholder will continue to hold
and shall have the right to exercise all voting rights related to such
Shareholder’s Subject Shares.

1.3 No Transfer of or Encumbrances on Subject Shares.

(a) Except as provided hereunder to a Permitted Transferee pursuant to
Section 1.3(b) hereof, from the date hereof until the earlier of (i) the time
that the Parent Shareholder Approval has been obtained and (ii) termination of
this Agreement in accordance with Section 4.2, each Shareholder shall not (and
such Shareholder shall not permit any person (as such term is defined in the
Merger Agreement) under its control to), directly or indirectly, (i) sell
(including short sell), assign, transfer (including by operation of Law),
tender, pledge, encumber, grant a participation interest in, hypothecate,
dividend, distribute or otherwise dispose of (whether by actual disposition or
derivative transaction) any of its Subject Shares (or any right, title or
interest thereto or therein) or reduce the record or beneficial ownership of or
interest in any of its Subject Shares (each, a “Transfer”); (ii) permit any Lien
to be created on any of its Subject Shares; or (iii) agree (whether or not in
writing) to take any of the actions referred to in the foregoing clauses of this
Section 1.3(a). Any Transfer in violation of this Section 1.3(a) shall

 

2



--------------------------------------------------------------------------------

be void ab initio. Without limiting the foregoing, each Shareholder shall not
take any other action that would reasonably be expected to restrict, limit or
interfere in any material respect with the performance of the Shareholders’
obligations hereunder.

(b)

(i) Any Shareholder that Transfers any Subject Shares to a Permitted Transferee
of such Shareholder shall cause each such Permitted Transferee to execute a
signature page to this Agreement, including comparable contact information as is
provided on the signature pages of the Shareholders executing this Agreement on
the date hereof, pursuant to which such Permitted Transferee agrees to be a
“Shareholder” pursuant to this Agreement with respect to such Transferred
Subject Shares. Permitted Transferee means, with respect to any Shareholder,
(A) any other Shareholder, (B) a spouse, lineal descendant or antecedent,
brother or sister, adopted child or grandchild or the spouse of any child,
adopted child, grandchild or adopted grandchild of such Shareholder, (C) any
trust, the trustees of which include only the persons named in clauses (A) or
(B) and the beneficiaries of which include only the persons named in clauses
(A) or (B), (D) any corporation, limited liability company or partnership, the
shareholders, members or general or limited partners of which include only the
persons named in clauses (A) or (B), (E) if such Shareholder is a trust, the
beneficiary or beneficiaries authorized or entitled to receive distributions
from such trust, (F) to any person by will, for bona fide estate or tax planning
purposes, for charitable purposes or as charitable gifts or donations, or
(G) any Affiliate of such Shareholder. Transfers of Subject Shares to Permitted
Transferees made pursuant to this Section 1.3(b) shall not be a breach of this
Agreement.

(ii) Notwithstanding anything herein to the contrary, (A) nothing in this
Agreement shall prohibit Mr. Carlino from Transferring Subject Shares in order
to effect “net” exercise or settlement of GLPI awards for purposes of offsetting
the exercise price and/or tax amounts that otherwise would have been payable by
Mr. Carlino in connection therewith; provided that, for the avoidance of doubt,
any Shares acquired by Mr. Carlino in connection with such exercise or
settlement shall be Subject Shares, (B) nothing in this Agreement shall prohibit
the Carlino Family Trust from Transferring (y) up to an aggregate of twenty
thousand (20,000) Subject Shares to be distributed to Mr. Carlino’s
grandchildren and (z) Subject Shares during the first calendar quarter of 2016
in the ordinary course in amounts and in a manner substantially consistent with
the Carlino Family Trust’s past practice; provided that the Transfers referenced
in this clause (B)(z) shall not exceed five percent (5%), individually or in the
aggregate, of the Subject Shares held by the Carlino Family Trust as of the date
hereof, and (C) for avoidance of doubt, Transfers effected pursuant to the
preceding clauses (A) and (B) shall not be a breach of this Agreement and
transferees of such Transfers shall not be required to become party to or
otherwise be bound by this Agreement (unless such transferee is already bound by
this Agreement).

1.4 Stock Dividends, etc. In the event of a stock split, stock dividend or
distribution, or any change in the Shares by reason of any split-up, reverse
stock split, recapitalization, combination, reclassification, reincorporation,
exchange of shares or the like, the term “Subject Shares” shall be deemed to
refer to and include such shares as well as all such stock dividends and
distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.

 

3



--------------------------------------------------------------------------------

1.5 Disclosure of Information. Each Shareholder hereby (a) consents to and
authorizes the publication and disclosure by GLPI or Pinnacle of such person’s
identity and record or beneficial ownership of Subject Shares, the nature of
such Shareholder’s commitments, arrangements and understandings under this
Agreement and any other information, in each case, to the extent it is required
to be disclosed by applicable Law in any press release, proxy statement,
information statement, registration statement or any other disclosure document
in connection with the Merger and the transactions contemplated by the Merger
Agreement; and (b) agrees promptly to provide GLPI and Pinnacle with any
information that in the reasonable determination of GLPI or Pinnacle is required
for inclusion in any such disclosure documents (provided that the foregoing
shall not require such Shareholder to disclose (i) any information, that in its
reasonable judgment, would result in the disclosure of any trade secrets of
third parties or violate any of its confidentiality obligations owed to third
parties; or (ii) any information that would, in its reasonable judgment, waive
the protection of attorney-client privilege if the Shareholder shall have used
reasonable best efforts to disclose such information in a way that would not
waive such privilege). Each Shareholder agrees to use commercially reasonable
efforts to promptly notify Pinnacle and GLPI in writing of any required
corrections with respect to any information supplied by such person specifically
for use in any such disclosure document, if and to the extent that any such
information shall have become false or misleading in any material respect.

1.6 Irrevocable Proxy. Each Shareholder hereby revokes any and all prior proxies
(other than this Agreement) given by such Shareholder and hereby irrevocably
appoints Pinnacle as attorney-in-fact (with full power of substitution) and
proxy for and on behalf of such Shareholder, for and in the name, place and
stead of such Shareholder, to: (a) attend any and all GLPI Shareholders
Meetings; and (b) vote or issue instructions to the record holder to vote such
Subject Shares in accordance with the provisions of Section 1.1 in connection
with any such GLPI Shareholders Meeting; provided, however, that (i) such
Shareholder’s grant of the proxy contemplated hereby shall be effective if, and
only if, such Shareholder has not delivered to the Secretary of GLPI at least
ten (10) business days prior to such meeting a duly executed proxy card,
previously approved by Pinnacle, voting the Subject Shares in the manner
specified in Section 1.1 or in the event such proxy card has been thereafter
modified or revoked or otherwise fails to provide evidence of such Shareholder’s
compliance with its obligations under Section 1.1 in form and substance
reasonably acceptable to Pinnacle; and (ii) such Shareholder hereby affirms that
(A) the irrevocable proxy set forth in this Section 1.6, if it becomes effective
pursuant to clause (i), is given in connection with the execution of the Merger
Agreement and as an inducement to Pinnacle to enter into the Merger Agreement,
and that such irrevocable proxy is given to secure the performance of the duties
of such Shareholder under this Agreement; and (B) this irrevocable proxy is
coupled with an interest; and (C) such irrevocable proxy, if it becomes
effective pursuant to clause (i), is executed and intended to be irrevocable
pursuant to the provisions of Title 15 (Corporations and Unincorporated
Associations), Section 1759(d) of the Pennsylvania Code. Pinnacle (or its
designee) agrees not to exercise the proxy granted herein for any purpose other
than the purposes described in this Agreement. Except to the extent of any
Subject Shares acquired, directly or indirectly, after the date hereof (which,
for clarity, shall become Subject Shares upon that acquisition), the number of
Shares owned by the Shareholders referenced above are the only Shares owned
beneficially or of record by the Shareholders as of the date of this Agreement.
The proxy granted by each Shareholder in this Section 1.6 shall remain valid
until the earlier of (i) the time that the Parent Shareholder Approval has been
obtained or (ii) the termination of this Agreement in accordance with
Section 4.2, in each case immediately upon which each such proxy shall
automatically terminate without any further action required by any person.

 

4



--------------------------------------------------------------------------------

1.7 Notice of Additional Shares. Each Shareholder shall promptly (and in any
event two (2) business days notify Pinnacle in writing of (a) the number of
Shares, if any, as to which such Shareholder acquires record or beneficial
ownership after the date hereof (which, for the avoidance of doubt, shall be
Subject Shares).

1.8 Further Assurances. Each party agrees to execute and deliver, or cause to be
executed and delivered, all further documents and instruments as the other party
shall reasonably request and use commercially reasonable efforts to take, or
cause to be taken, all reasonably necessary actions, consistent with applicable
Laws and regulations, to perform, in a timely expeditious manner, their
respective obligations under this Agreement.

1.9 Notices of Certain Events. Pinnacle shall promptly notify the Shareholders
and the Shareholders shall promptly notify Pinnacle, in writing of any
development occurring after the date hereof that causes, or that would
reasonably be expected to cause, a material breach of any of the representations
and warranties or covenants or obligations of such persons set forth in this
Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

Each Shareholder hereby represents and warrants to Pinnacle as follows:

2.1 Organization. Each Shareholder (unless such Shareholder is a natural person)
is a legal entity duly organized, validly existing and in good standing (with
respect to jurisdictions that recognize the concept of good standing) under the
Laws of the jurisdiction of its organization.

2.2 Authorization. Each Shareholder has full power, authority and legal capacity
and has taken all action necessary in order to execute, deliver and perform
their obligations under this Agreement. The execution, delivery and performance
by each Shareholder of this Agreement and the consummation by each Shareholder
of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of each Shareholder.

2.3 Due Execution and Delivery; Binding Agreement. This Agreement has been duly
executed and delivered by each Shareholder and, assuming the authorization,
execution and delivery hereof by Pinnacle, constitutes a valid and binding
agreement of each Shareholder enforceable against each Shareholder in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

2.4 No Violation.

(a) The execution, delivery and performance of this Agreement by each
Shareholder (unless such Shareholder is a natural person) does not and will not
(i) conflict with or violate any provision of its organizational documents,
(ii) result in any breach or violation of, or constitute a default (or an event
which with or without notice, lapse of time or both would

 

5



--------------------------------------------------------------------------------

become a default) under any contract to which such Shareholder is a party or
(ii) conflict with or violate any Law to which such Shareholder is subject,
except for any of the foregoing in these clauses (ii) and (iii) that,
individually or in the aggregate would not and would not reasonably be expected
to, restrict, prevent or delay in any material respect the performance by such
Shareholder of its obligations under this Agreement.

(b) No consent, approval, order, authorization or permit of, or registration,
declaration or filing with or notification to, any Governmental Entity or any
other person is required by or with respect to each Shareholder in connection
with the execution and delivery of this Agreement by each Shareholder or the
performance by each Shareholder of such Shareholder’s obligations hereunder,
except for (i) the filing with the SEC under the Exchange Act as may be required
in connection with this Agreement and the transactions contemplated hereby; and
(ii) for any of the foregoing that, individually or in the aggregate would not
and would not reasonably be expected to, restrict, prevent or delay in any
material respect the performance by such Shareholder, as applicable, of its
obligations under this Agreement.

2.5 Ownership of Subject Shares. As of the date hereof, such Shareholder owns
its Subject Shares free and clear of any claims, liens, encumbrances and
security interests other than any restrictions existing under the organizational
documents of GLPI. Other than the Subject Shares held by each Shareholder (the
aggregate number of which is set forth in the recitals to this Agreement), each
Shareholder does not own, directly or indirectly, beneficially or of record, any
warrants, calls, options to purchase or rights to subscribe for or otherwise
acquire any securities of GLPI and has no interest in or voting rights with
respect to any securities of GLPI. Other than proxies and restrictions in favor
of Pinnacle pursuant to this Agreement and except for such transfer restrictions
of general applicability as may be provided under the Securities Act, or the
“blue sky” laws of the various states of the United States, and any restrictions
contained in the organizational documents of GLPI, as of the date hereof such
Shareholder has, and at any GLPI Shareholders Meeting, such Shareholder will
have (except as otherwise permitted by this Agreement, including in connection
with the permitted Transfer of any Subject Shares), sole voting power and sole
dispositive power with respect to the Section 1.1(b) Matters in respect of all
of the then Subject Shares of such Shareholder.

2.7 Opportunity to Review; Reliance. Each of the Shareholders has had the
opportunity to review the Merger Agreement, this Agreement and any other
agreement related thereto with adequate counsel of such person’s own choosing.
Each of the Shareholders understands and acknowledges that Pinnacle is entering
into the Merger Agreement in reliance upon such person’s execution, delivery and
performance of this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PINNACLE

Pinnacle hereby represents and warrants to the Shareholders as follows:

3.1 Organization. Pinnacle is a legal entity duly organized, validly existing
and in good standing (with respect to jurisdictions that recognize the concept
of good standing) under the Laws of the jurisdiction of its organization.

 

6



--------------------------------------------------------------------------------

3.2 Authorization. Pinnacle has full power and authority and has taken all
action necessary in order to execute, deliver and, insofar as can be taken as of
the date hereof, perform its obligations under this Agreement. The execution,
delivery and performance by Pinnacle of this Agreement and the consummation by
Pinnacle of the transactions contemplated hereby have been duly authorized by
all necessary action on the part of Pinnacle.

3.3 Due Execution and Delivery; Binding Agreement. This Agreement has been duly
executed and delivered by Pinnacle and, assuming the authorization, execution
and delivery hereof by the Shareholders, constitutes a valid and binding
agreement of Pinnacle enforceable against Pinnacle in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

ARTICLE IV

MISCELLANEOUS

4.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile or electronic mail) and shall
be given (i) if to Pinnacle, in accordance with the provisions of the Merger
Agreement and (ii) if to the Shareholders, to the Shareholders’ address,
facsimile number or electronic mail address set forth on a signature page
hereto, or to such other address, facsimile number or email address as such
party may hereafter specify for such purpose by notice to each other party
hereto.

4.2 Termination. This Agreement, and all obligations, terms and conditions
contained herein, shall automatically terminate without any further action
required by any person upon the earliest to occur of: (i) the termination of the
Merger Agreement in accordance with its terms; (ii) the Effective Time;
(iii) any Adverse Recommendation Change; (iv) the making of any material change,
by amendment, waiver or other modification to any provision of the Merger
Agreement that increases the amount or changes the form of the consideration to
the stockholders of Pinnacle; and (v) the End Date. Upon termination of this
Agreement, no party shall have any further obligations or liabilities under this
Agreement; provided, however, that (x) nothing set forth in this Section 4.2
shall relieve any party for liability for breach of this Agreement and (y) the
provisions of this Article IV, and any provision hereof related to the
enforcement of any surviving rights under this Agreement shall survive any such
termination of this Agreement.

4.3 Amendments. Subject to the provisions of applicable Laws, at any time prior
to the termination of this Agreement in accordance with its terms, the parties
hereto may modify or amend this Agreement, by written agreement executed and
delivered by duly authorized officers of the respective parties.

4.4 Expenses. Whether or not the Merger is consummated, and subject to the
express terms of this Agreement, all costs and expenses incurred in connection
with this Agreement shall be paid by the party incurring or required to incur
such costs or expenses.

4.5 Binding Effect; Assignment. Other than as permitted by Section 1.3(b),
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the parties hereto (whether by operation of Law or
otherwise) without the prior written

 

7



--------------------------------------------------------------------------------

consent of the other parties, except that Pinnacle may assign, in its sole
discretion, any of or all of its rights, interest and obligations under this
Agreement to any direct or indirect wholly owned subsidiary of Pinnacle, but no
such assignment shall relieve Pinnacle of its obligations hereunder. Subject to
the preceding sentence, this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
Pinnacle shall cause any assignee thereof, as applicable, to perform its
respective obligations under this Agreement and shall be responsible for any
failure of such applicable assignee, as applicable, to comply with any
representation, warranty, covenant or other provision required to be performed
under this Agreement Any purported assignment in violation of this Agreement is
void.

4.6 Governing Law and Venue; Waiver of Jury Trial.

(a) This Agreement and all actions, proceedings or counterclaims (whether based
on contract, tort or otherwise) arising out of or relating to this Agreement or
the actions of Pinnacle or the Shareholders in the negotiation, administration,
performance and enforcement thereof, shall be governed by, and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to any choice or conflict of laws provision or rule (whether of the
Commonwealth of Pennsylvania or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the Commonwealth of
Pennsylvania.

(b) EACH OF PINNACLE AND EACH SHAREHOLDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
ACTIONS OF PINNACLE OR ANY SHAREHOLDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT THEREOF.

4.7 Counterparts; Effectiveness. This Agreement may be executed in multiple
counterparts, all of which shall together be considered one and the same
agreement. Delivery of an executed signature page to this Agreement by
electronic transmission (including .PDF) shall be as effective as delivery of a
manually signed counterpart of this Agreement. This Agreement shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.

4.8 Entire Agreement; No Third Party Beneficiaries. This Agreement constitutes
the entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any person other than the parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement.

4.9 Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the

 

8



--------------------------------------------------------------------------------

remainder of this Agreement and the application of such provision to other
persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

4.10 Specific Performance. The parties hereto agree that the parties would be
irreparably damaged in the event of failure by a party to perform any of its
obligations under this Agreement. Accordingly, the parties shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
specific performance of the terms and provisions hereof in any court of
competent jurisdiction, this being in addition to any other remedy to which they
are entitled at Law or in equity.

4.11 Non-Recourse. Each party to this Agreement enters into this Agreement
solely on its own behalf, the obligations each Shareholder under this Agreement
are several (with respect to itself) and not joint with the obligations of any
other Shareholder and each such party shall be liable, severally and not
jointly, solely for any breaches of this Agreement by such party and in no event
shall any party be liable for breaches of this Agreement by any other party
hereto. Nothing contained herein, and no action taken by any Shareholder
pursuant hereto, shall be deemed to constitute the parties as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the parties are in any way acting in concert or as a group with
respect to the obligations or the transactions contemplated by this Agreement.

4.12 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Pinnacle any direct or indirect ownership (including beneficial
ownership) or incidence of ownership of or with respect to any Subject Shares.
All rights, ownership and economic benefits of and relating to the Subject
Shares shall remain vested in and belong to the Shareholders, and Pinnacle shall
have no authority to manage, direct, superintend, restrict, regulate, govern, or
administer any of the policies or operations of GLPI or exercise any power or
authority to direct the Shareholders in the voting or disposition of any of the
Subject Shares, except as otherwise provided herein. Nothing in this Agreement
shall be interpreted as (a) obligating the Shareholders to exercise any
warrants, options, conversion of convertible securities or otherwise to acquire
GLPI Common Stock; or (b) creating or forming a “group” with any other person,
including Pinnacle, for purposes of Rule 13d-5(b)(1) of the Exchange Act or any
other similar provision of applicable Law; provided that nothing in this
Section 4.12 shall be deemed to relieve Pinnacle of any disclosure or other
responsibility it may have pursuant to applicable Law as a result of this
Agreement.

4.13 Action by Shareholder Capacity Only. Pinnacle acknowledges that the
Shareholders have entered into this Agreement solely in their capacity as the
record and/or beneficial owners of the Subject Shares. To the extent that any
Shareholder is an officer or director of GLPI or any other person, nothing
herein shall limit or affect any actions taken by such Shareholder in his
capacities as officer or director, or require such Shareholder to take any
action, in each case, in such Shareholder’s capacity as a director or officer,
including to disclose information acquired solely in such Shareholder’s capacity
as a director or officer of GLPI, and any actions taken (whatsoever), or failure
to take any actions (whatsoever), by such Shareholder in such capacity as a
director or officer of GLPI shall not be deemed to constitute a breach of this
Agreement.

 

9



--------------------------------------------------------------------------------

4.14 Interpretation. Where a reference in this Agreement is made to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The parties have participated jointly in negotiating and drafting
this Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. The definitions contained in this Agreement (including those
incorporated from the Merger Agreement pursuant to the first paragraph of this
Agreement) are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neutral genders of
such terms.

[Signature Page Next]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pinnacle Entertainment, Inc. and the Shareholders have
caused this Agreement to be duly executed and delivered as of the date first
written above.

 

PINNACLE ENTERTAINMENT, INC. By:

/s/ John A. Godfrey

Name: John A. Godfrey Title: Executive Vice President, General Counsel
and Secretary

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

PETER M. CARLINO By:

/s/ Peter M. Carlino

Peter M. Carlino

c/o Gaming and Leisure Properties, Inc. 825 Berkshire Boulevard, Suite 400
Wyomissing, Pennsylvania 19610 Attention: Brandon J. Moore Facsimile:
(610) 401-2901 Email: bmoore@glpropinc.com

CARLINO FAMILY TRUST By:

/s/ Peter M. Carlino

Name: Peter M. Carlino Title: Trustee

c/o Carlino Capital Management 875 Berkshire Blvd., Suite 102 Wyomissing,
Pennsylvania 19610 Attention: Jack Yates Facsimile: (610) 743-8418

Email: j.yates@carlinocapital.com

 

in each case, with copy to (which shall not constitute notice):

Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, NY 10019

Attention: Daniel A. Neff Gregory E. Ostling Facsimile: (212) 403-2000

Email: DANeff@wlrk.com GEOstling@wlrk.com

[Signature Page to Voting Agreement]